MICHEL, Circuit Judge,
concurring in the result.
The majority’s claim constructions expand the scope of the '578 patent far beyond what the named inventors say they actually invented in their application, and what it describes and enables. Thus, the patent now covers home receivers for digital television signals not even transmitted by television stations until nearly a decade after the '578 patent issued. Further, the court’s constructions ignore the expert declarations and rely instead on a literalistic and abstract reading of the term “signal,” and the absence of a clear disavowal of digital signals in the specification or claim language. Indeed, under the court’s analysis, the term ‘Tegularly received television signal” would have to have read “regularly received analog television signal” for it to be limited to the technology actually in use at the time. With such fundamentally incorrect constructions and methods, I must respectfully disagree.
Construing “regularly received television signal,” ‘Tadio frequency information,” and “mixer” in the '578 patent, the majority holds that these terms encompass i'eceiving and processing digital signals not transmitted by television broadcasters at the time the patent issued. As in the majority opinion, I treat these three terms together because they present the common issue of whether digital signals fall within the literal scope of the claim; that is because the latter two terms involve downstream processing of the “regularly received television signal.”
The majority’s only support for its broad meaning of “regularly received television signal” as encompassing digital television signals is that, because digital television standards wex*e under development in the early 1980s, and because videoconferencing and videotext systems transmitted digital data at the time, a person of ordinary skill in the art would have known that regularly received television signals could someday be transmitted in either analog or digital form. This statement ignores the fact that such videoconferencing and videotext sys-*897terns are distinct from systems for digital television signals from television stations, which were indisputably not broadcast until the mid-1990s. Moreover, the majority states that because the patentees were surely aware of the difference between digital and analog technology, having described certain intra-system digital data in their patent disclosure, they could have easily limited the “regularly received television signals” to analog signals, and that digital signals must be included because they did not. I disagree.
The question is not the meaning of the term, in isolation, to laymen or later, but whether “regularly received television signal” would have had a particular meaning to one of ordinary skill in the television art at the time, in the context of this patent disclosure. Though it cites to “indisputable” evidence of the state of the art at the time, the majority cites no evidence whatsoever indicating how one of ordinary skill in the art would have understood the critical claim term in 1985, despite expert declarations on that precise issue.19 The majority never even mentions, much less rebuts, the declaration of Martin Sperber, an expert retained by DirecTV and Hughes. Mr. Sperber unequivocally asserted that in the 1985 time frame, one skilled in the art would have understood the phrase “a regularly received television signal” in claim 1 of the '578 patent to mean an “analog NTSC television signal transmitted from a regular television station,” and that in 1985, “a person skilled in the television art would not have interpreted this to mean a digital satellite signal.” (emphasis added). S. Merrill Weiss, although an expert retained by Gemstar, confirmed that “[ojriginally, all television signals were analog signals” and only “[i]n the mid-1990’s, various system providers began transmitting digital television signals.” (emphasis added). Though Mr. Weiss went on to state that a'“regularly received television signal” could be in digital or analog form, this assertion was not temporally limited to the 1985 time-frame. Nor could it have been. Superguide’s expert, Teresa Dahlberg, noted that, while she had “not been asked to state opinions on the meaning of the claim language,” she disagreed with “the essence of Mr. Sper-ber’s opinions and regard[s] them as not correct as relates to the meaning of the claim language.” Ms. Dahlberg did not, however, specifically contradict Mr. Sper-ber’s- two assertions about signal transmissions circa 1985 being analog signals, as quoted above. Neither did Ms. Dahlberg, or any other plaintiffs’ expert, offer an opinion on how one of ordinary skill in the art would have read these terms in 1985. Surely, the declarations- of these experts are the best evidence, particularly as the specification gives little, if any, guidance, and the two critical assertions of Mr. Sper-ber were not directly- challenged by Mr. Weiss or Ms. Dahlberg.
In my view, the expert evidence briefly summarized above establishes that a person of ordinary skill in the art in 1985 would have read the critical claim term to mean only the analog television signals that were being regularly transmitted at the time, and not'the later-developed, later-transmitted digital signals.20 I there*898fore cannot extend the literal scope of the claims to systems for receiving signal technology that was not then in use by the television industry, nor even conceived of and reduced to practice by these inventors, much less described and enabled in their '578 patent application filed in 1985.21
But the cause of my alarm extends far beyond this case. I am also concerned that the court’s opinion relies on certain imprecise statements prior panels of this court have occasionally made in recent years concerning the “plain” or “ordinary” meaning of claim terms. Despite the now-common references to the “plain meaning” or “ordinary meaning” of claim terms, or even the “ordinary dictionary meaning” cited in the majority’s opinion, our precedent requires that the correct meaning of claim terms is that determined from the standpoint of a person of ordinary skill in the relevant art and at the time of the patent. I am concerned then that the use of these “short-hand” expressions about ordinary meaning obscures the correct analysis, tempting panels to look for an “ordinary meaning” divorced from the proper perspective — the artisan’s — and the preferred, proper sources of interpretation — the disclosure, technical dictionaries, prior art patents, and expert testimony. The ultimate result of this trend is claim constructions providing the broadest possible scope to claim terms, absent express limiting language in the claim, specification or prosecution history, but regardless of what the inventors actually invented.
If we fall into such error, we may render ineffective the examination process at the Patent and Trademark Office, for patents will later get broader scope than what the examiner understood, and found new and non-obvious, and hence patentable, at the time. Such error also compromises two fundamental tenets of the patent system: first, that the applicant must be the “inventor” of the things covered by the patent claims, and second, that the right to exclude will be no broader than the inventor’s enabling disclosure. The inventors here most assuredly did not invent a system that receives digital signals; their patent cannot therefore cover such systems.
Because I agree with the court that there is at least a triable issue as to infringement of the '578 patent under the doctrine of equivalents, I concur in the result as to the '578 patent. As to its rulings respecting the other patents and terms, I have no disagreement with the majority and join its opinion.

. Neither does the majority cite any technical treatises, technical dictionaries, or other technical publications, or contemporaneous or prior art patents, to support its ordinary meaning of "regularly received television signal.”


. Though it is undisputed that digital signal technology was under development by other technologists in the mid-1980s, the patentees in this case were not developing systems that receive such signals. The claimed invention was, moreover, undeniably directed to marketable commercial products for use in the *898home, not the laboratory. It is undisputed that, as of 1985, reception for home use was limited to analog television signals. Thus, claim construction here is less a matter of the state of the laboratory art than of the history of commercial television.


. Nor does it matter that the district judge did not discuss the expert declarations in his opinion, as we must uphold trial judge rulings when supported by the record, even if not discussed in its opinion.